                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 BRIAN WEST,

               Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-55


        V.



 DR. MARK WINCHELL,

               Defendant.



                                          ORDER


       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 20. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint,

DIRECTS the Clerk of Court to enter the appropriate judgment of dismissal and CLOSE this

case, and DENIES Plaintiff leave to appeal informa pauperis.

       SO ORDERED,this ^5^dav of September, 2019.




                                                             IIEF JUDGl
                                        [ITED^ATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
